DETAILED ACTION
Status of the Claims
	Claims 1-3, 7-8, 11, 13, 15, 20, 22, 26-27, 32-35, 39, 46, 51 and 53 are pending in the instant application. Claim 53 has been withdrawn based upon Restriction/Election as discussed below. Claims 1-3, 7-8, 11, 13, 15, 20, 22, 26-27, 32-35, 39, 46 and 51 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
	Applicant’s election without traverse of Group I drawn to method(s) of making, currently claims 1-3, 7-8, 11-13, 15, 20, 22, 26-27, 32-35, 39, 46 and 51 in the reply filed on 10/27/2022 is acknowledged.
	The examiner required the an election of the following species: (a) a species of a process for encapsulating messenger RNA (mRNA) with specificity to (i) one or more cationic lipids, (ii) one or more non-cationic lipids, (iii) one or more PEG-modified lipids, and (iv) a species of an amphiphilic polymer or patentably distinct combination thereof. Applicants have elected the following species in the reply filed 10/27/2022: (a)(i) is ML-2, (a)(ii) is distearoylphosphaditylcholine (DSPC), (a)(iii) is DMG-PEG2K, and (a)(iv) is PEG (instant claim 2) and more specifically mTEG (instant claim 3).
The requirement is still deemed proper and is therefore made FINAL.
	Claim 53 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/27/2022.
Priority
	The U.S. effective filing date has been determined to be 05/15/2020, the filing date of the U.S. Provisional Application No. 63/025,355.

Information Disclosure Statement
	The information disclosure statement submitted on 07/26/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-3, 7-8, 11, 13, 15, 20, 22, 26-27, 32-35, 39, 46 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Written Description rejection.
Scope of the Claimed Invention:
	Applicant claims a process for encapsulating messenger RNA (mRNA) in lipid nanoparticles (LNPs) comprising a step of mixing (a) an mRNA solution comprising one or more mRNAs with (b) a lipid solution comprising one or more cationic lipids, one or more non-cationic lipids, and one or more PEG-modified lipids, and wherein the step of mixing the mRNA solution and the lipid solution comprises mixing in the presence of an amphiphilic polymer to form mRNA encapsulated within LNP’s (mRNA-LNPs) in a LNP formulation solution (instant claim 1).
	Applicants have elected the following species in the reply filed 10/27/2022: (a)(i) one or more cationic lipids is ML-2, (a)(ii) one or more non-cationic lipids is distearoylphosphaditylcholine (DSPC), (a)(iii) one or more PEG-modified lipids is DMG-PEG2K, and (a)(iv) a species of an amphiphilic polymer is PEG (instant claim 2) and more specifically mTEG (instant claim 3).
Disclosure of the Prior Art:
	Hirko et al.1 teaches cationic lipids for gene delivery (see whole document), and particularly that: “In this review, recent progresses with respect to the structures/activity relationships of liposomes/DNA complexes, some important strategies used to design different classes of cationic lipids, and novel strategies to enhance in vivo delivery are examined.” (p. 1185, col. 2, lines 17-22). Hirko et al. further teaches the structure of cationic lipids: “Cationic lipids are composed of three parts (Fig. 1), a cationic head group, a lipophilic tail group, and a linker that tethers the hydrophilic head group and hydrophobic tail group (Table 1). Cationic head groups utilized include quaternary ammonium salt lipids, lipoamines (primary, secondary, and tertiary amine lipids), combinations of both lipoamines and quaternary amines in the head groups, amidinium salt lipids, and miscellaneous cationic head groups. Tail groups usually consist of saturated or unsaturated alkyl chains (12-18 carbons in length) or cholesteryl groups. Linkers used are normally ethers or esters, although amides and carbamates have also been used.”

    PNG
    media_image1.png
    207
    364
    media_image1.png
    Greyscale

(paragraph bridging pp. 1185-1186).
	Kauffman et al.2 teaches that: “Whereas some of these novel lipids were synthesized with rational design approaches by systematically varying the lipid head and tail structures (e.g., DLin-KC2-DMA, DLin-MC3-DMA, L319),3−5 other materials were discovered by creating large combinatorial libraries of lipid-like materials (e.g., C12-200, cKK-E12, 503O13).” (p. 7300, col. 1, lines 11-16). Thus, in the art to which the invention pertains, the full chemical structures of chemical components a cationic lipid of lipid nanoparticles are know and disclosed.
	Asokan et al.3 teaches “Drug carriers containing weak acids or bases can promote cytosolic delivery of macromolecules by exploiting the acidic pH of the endosome. We have prepared to pH-sensitive mono-stearoyl derivatives of morpholine, on with a (2-hydroxy) propylene (ML1) linker and the other, an ethylene (ML2) linker.” (abstract, lines 1-3). Asokan et al. discloses the structures of ML1 and ML2:

    PNG
    media_image2.png
    300
    729
    media_image2.png
    Greyscale

	ASKEW (US 2019/0192688 A1) discloses that: 

    PNG
    media_image3.png
    332
    647
    media_image3.png
    Greyscale

The structure of cKK-E12 disclosed by Dong et al. (“Lipopeptide nanoparticles for potent and selective siRNA delivery in rodents and nonhuman primates,” PNAS, Vol. 111, No. 11, pp. 3955-3960; (and vol. 111, No. 15, pp. 5753-5754 for correction)):

    PNG
    media_image4.png
    302
    538
    media_image4.png
    Greyscale

(p. 3957, Figure 2(D), structure 4). Thus, the prior at is ambiguous as to the exact structure of the cationic lipid chemical compound “ML-2”, Applicants elected species.
Disclosure of the Instant Application:
	The examiner finds no description of what exactly the cationic lipid chemical compound “ML-2” chemical structure should be. The as-filed Application does disclose that: “a cationic lipid (e.g. ML-2 or MC-3),” (instant Specification: [0005], [0045], [0116], [0243], [0236], Example 1, Table 2; Example 2, Table 3; [0321]-[0322]; Tables 4 & 6; and [0324]; as published) where the examiner finds to disclosure of a chemical structure for ML-2, or any standard chemical name from which a chemical structure can be understood, which is standard practice in the art to which the invention pertains. Therefore written description is lacking for this chemical species, and the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. 
Discussion:
	The as-filed Application fails to provide sufficient written description support for the cationic lipid species ML-2 such as the chemical structure the cationic lipid species ML-2, which is also not known in the prior art. The prior art in fact disclose two distinct and different structures for ML2 and therefore fails to shed any light on the actual chemical structure of the cationic lipid species ML-2. The claims are therefore contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-3, 7-8, 11, 13, 15, 20, 22, 26-27, 32-35, 39, 46 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is rejected as being indefinite because the claimed cationic lipid species ML-2, Applicants elected species for examination, is unknown and therefore fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Additionally, as detailed above, the prior art teaches two different and distinct structures for the chemical species ML2 (i.e. Asokan et al. and ASKEW/Dong et al., respectively), and is thus ambiguous as to the identity of this cationic lipid species. Appropriate clarification is required.
	Applicant is referred to Ex parte Miyazaki (BPAI 11/19/2008) (Horner, APJ) (precedential).  A five member expanded panel of the Board held that "if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 USC 112, second paragraph, as indefinite."  Miyazaki, slip op. at 11-12.
	Claim 46 is rejected as being indefinite because it is unclear how the flow rate is linked to the “step of mixing” (instant claim 1, line 2) and therefore how/where the flow rate should be measured. Appropriate clarification is required.
	Claim 51 is rejected as being indefinite because the claim recites “wherein the mRNA is purified in a process free of volatile organic compounds.” Where the claim depends from claim 1, which includes “an mRNA solution comprising one or more mRNAs”, and it is unclear in what part of the process of claim 1 includes purifying mRNA, such as before forming the mRNA solution, during forming the mRNA solution, or after forming the mRNA solution. Furthermore, it is not clear how one would know if an mRNA product had at any point been “purified in a process that includes a volatile organic compound(s)”. Appropriate clarification is required.
	The remaining claims are rejected as depending from and doing nothing to clarify the above discussed issue of claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-3, 7, 8, 11, 20, 22, 26-27, 32-33 and 35  are rejected under 35 U.S.C. 103 as being unpatentable over LEAVITT (WO 2020/077007 A1; published 16-APR-2020; with priority to 62/743,116 filed 09-OCT-2018) is view of ASKEW (US 2019/0192688 A1; June, 2019); Schmitz et al. (“Purification of nucleic acids by selective precipitation with polyethylene glycol 6000,” 2006; ELSEVIER; Analytical Biochemistry, Vol. 354, pp. 311-313); SMITH (WO 2017/218704 A1; published December, 2017) and BOLOTIN (US 2008/0015263; published January, 2008).
Applicants Claims
	Applicant claims a process for encapsulating messenger RNA (mRNA) in lipid nanoparticles (LNPs) comprising a step of mixing (a) an mRNA solution comprising one or more mRNAs with (b) a lipid solution comprising one or more cationic lipids, one or more non-cationic lipids, and one or more PEG-modified lipids, and wherein the step of mixing the mRNA solution and the lipid solution comprises mixing in the presence of an amphiphilic polymer to form mRNA encapsulated within LNP’s (mRNA-LNPs) in a LNP formulation solution (instant claim 1).
	Applicants have elected the following species in the reply filed 10/27/2022: (a)(i) one or more cationic lipids is ML-2, (a)(ii) one or more non-cationic lipids is distearoylphosphaditylcholine (DSPC), (a)(iii) one or more PEG-modified lipids is DMG-PEG2K, and (a)(iv) a species of an amphiphilic polymer is PEG (instant claim 2) and more specifically mTEG (instant claim 3).
Claim interpretation: Applicants elected species of cationic lipid, ML-2, is being interpreted as synonymous with cKK-E12 for purposes of rejection herein.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LEAVITT teaches compositions and systems comprising transfection-component vesicles (TCVs) free of organic solvents and detergents and related methods (see whole document, particularly the title). LEAVITT teaches “Lipid-based vesicles, typically herein called transfection competent vesicles (TCVs), configured to safely and efficiently deliver DNA, RNA, other nucleic acid and protein cargoes into target cells. The safety and efficiency are each, and both, achieved in part by eliminating organic solvents such as ethanol and detergents such as sodium dodecyl sulfate from the TCV loading processes (i.e., inserting a cargo into the TCV), TCV storage processes, and/or TCV delivery processes.” (abstract).
	LEAVITT teaches that: “One of the important areas for scientific research and medical treatments is the desire to selectively and efficiently deliver RNA, DNA, other nucleic acids and/or protein cargo to target sites such as specific target cells. This can be helpful for a variety of reasons including improved patient treatments such as gene therapy and for treatment of cancer and other conditions.” ([0002]). And further that: “Turning to a more scientific discussion of the delivery of DNA and other nucleic acids into target sites such as diseased cells in the brain, existing methods for such delivery include lipid particles, in some cases called lipid nanoparticles ("LNPs") or liposomes. The term lipid nanoparticles or "LNPs" is used to describe lipid-based particles at about neutral pH that typically contain nucleic acid and have an electron dense core. Liposomes, also known as vesicles, are lipid-based structures with a single bilayer and an aqueous core. Typical established processes of LNP formation load the vesicle with specific cargo at time of initial vesicle formation. These processes further use specialized instrumentation, organic solvents and/or detergents, require large amounts of material, and constitute processing times on the order of days, all of which severely hamper utility, accessibility and therapeutic usability.” ([0003]).
	LEAVITT teaches that: “LNP formulations can be generated through rapid-mixing of the lipid components dissolved in ethanol with an acidic aqueous phase consisting of the nucleic acid cargo ([…]). An established rapid mixing process for LNP manufacture includes microfluidic mixing through a staggered herringbone micromixer (SHM) ([…]), or T-junction mixing with specialized pumps ([…]) or a more dated approach of ethanol-/detergent-destabilised loading of pre-formed vesicles ([…]). In all three methods, an ethanolic solution (or detergent) is required to provide sufficient membrane fluidity for lipid reorganization and entrapment to occur, and in the case of the SHM and T-junction techniques, particle formation also occurs upon dilution of the ethanolic solution into the aqueous phase ([…]). However, the resulting suspension is not "ready-to-use" due to the organic solvent and acidic pH and thus the resulting suspension requires substantial downstream processing. In terms of material costs and time, these approaches have significant impediments to achieving a transfection competent formulation at lab-scales for in vitro applications or for or therapeutic levels for direct administration.” ([0005]). And further that: “There remains a need for transfection reagents that effectively deliver nucleic acid and protein cargo into mammalian cells in a non-toxic manner, including for cultured mammalian primary cells ([…]). While the importance of using primary cells and their advantages over the use of cell lines is well-understood, the difficulty encountered in transfecting such cells has precluded their use almost entirely from any type of discovery or validation studies requiring selective gene knockdown. Furthermore, a move towards personalized medicine is pushing for functional genomic screening and validation to be done in primary patient cells, increasing the need for robust and non-toxic transfection methods for these hard-to-transfect cell types.” ([0006]).
	LEAVITT teaches that “As used herein, a TCV is a type of liposome or other vesicle that is lipid-based and is generated and/or stored without destabilizing agents and without a selected cargo inside. One advantage of such TCV s is that they can be stored in solution or as a suspension without the presence of destabilizing agents, can entrap selected cargos without the presence or of destabilizing agents, and can deliver such selected cargos to target cells without the presence of destabilizing agents. Selected cargo indicates RNPs, RNAs, DNAs, proteins, etc., that create a desired effect on a target cell and/or target patient that is transfected with the TCV containing the selected cargo. Thus, unless otherwise clear from the context, the TCVs herein lack the ultimately selected cargo, and in certain embodiments are empty other than ambient solution or the like. Such TCVs are configured to safely and efficiently deliver nucleic acid and protein cargo, etc., into mammalian cells without the use of organic solvents or other destabilising agents.” ([0009]).
	LEAVITT teaches that: “the systems, compositions, devices and methods, etc., herein provide the transfection-competent vesicles (TCV s) without organic solvents and other destabilising agents that have previously been required to entrap (or load) cargo into lipid vesicles or liposomes and/or to store such vesicles. The compositions, methods, etc., herein can be used or performed without the use of specialized instruments, for example the pre-formed TCVs herein can be loaded by gently mixing the empty TCV-containing suspension with various types of selected cargo via reciprocation of a pipette. The compositions, methods, etc., herein can be particularly useful for "bench-top loading", and can be used with small or large amounts of selected cargo material. In addition, a single batch of empty TCV s can be bench-top loaded with multiple different selected cargos in parallel.” [emphasis added]([00011]). And that: “The TCVs may be loaded using gentle mixing such as repeated manual reciprocation of the TCV-generating fluid in a pipette, SHM, T-junction mixing or extrusion methods, or other TCV-mixing methods as desired.” ([00012]). LEAVITT teaches the selected cargo includes messenger RNA (“In some aspects, the nucleic acid selected cargo can be […] messenger RNA, […].” [emphasis added]([00016])(instant claim 1).
	LEAVITT further teaches the step of: “mixing the selected cargo into the solution under conditions suitable and for a time sufficient for the selected cargo to encapsulate within the lipid-based TCV to provide a lipid-based TCV-encapsulated selected cargo, The mixing can be performed without the presence of an organic solvent or detergent. […] The organic solvent can be, for example, methanol, isopropyl alcohol […].” (p. 6, lines 1-6; & claims 3-5)(instant claims 26 & 32).
	LEAVITT teaches the “the lipid-based TCVs are comprised of a mixture of an ionizable cationic lipid, phospholipid, cholesterol and PEG-lipid […].” ([00013]). And including the non-cationic lipid species DSPC (“In one aspect, the empty lipid-based TCVs contain lipid components in a ratio of DODMA/DOPE/DSPC/ Chol/PEG-lipid at 20/30/10/39/1 mol%.”, ([00014]))(instant claim 11; instant claim 33, chol is cholesterol, a cholesterol based lipid). LEAVITT does not teach the inclusion of citrate, however, does teach entrapment efficiencies of ~72 to ~88 % (p. 21, Table 1), and particularly that: “Despite the lack of organic solvents or detergents in the production processes, the obtained TCV formulations surprisingly displayed entrapment efficiencies similar to those reported elsewhere for LNP-siRNA generated by rapid-mixing techniques using organic solvents ([00078])(instant claim 7). LEAVITT teaches an organic:aqueous mixing ratio of 1:3 ([0055])(instant claim 20).
	LEAVITT teaches a process of mixing an empty TVC with an siRNA, and “incubated at room temperature for 10 minutes.” ([00063])(instant claims 8 and 27), and teaches the mixing pH of 4.0 ([0078])(instant claim 22). LEAVITT teaches their TVCs have an average size below 100 nm ([00035] & Figure 4)(instant claim 35).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LEAVITT is that LEAVITT does not expressly teach: (1) including an amphiphilic polymer such as PEG in the step of  mixing an mRNA solution and a lipid solution; or (2) the cationic species ML-2.
	ASKEW teaches treatment of Ornithine transcarbamylase (OTC) deficiency (an X-linked genetic disorder characterized by mutations in the gene for OTC) by mRNA delivery compositions, the mRNA encoding an omithine transcarbamylase protein formulated in a lipid nanoparticle (see whole document, particularly the title, abstract, [0002], [0005]-[0006]). ASKEW teaches that “In some embodiments, the mRNA is formulated in a lipid nanoparticle. In some embodiments, the mRNA is encapsulated in the lipid nanoparticle. In some embodiments, the lipid nanoparticle comprises one or more cationic lipids. In some embodiments, the one or more cationic lipids are selected from the group consisting of […] cKK-E12 (ML2) […].” ([0019], [0172]-[0173], [0247], [0248]-[0250])(instant claim 1, cationic lipid, elected species ML2). 
	ASKEW teaches that “mRNA can be purified from natural sources, produced using recombinant expression systems and optionally purified” ([0059]). Schmitz et al. teaches purification of nucleic acids by selective precipitation with polyethylene glycol 6000 (see whole document), and particularly that “Precipitation with PEG6000 can also be very useful for the fractionation of naturally occurring nucleic acid mixtures (Fig. 2B).” (p. 313, col. 2, lines 16-18). Schmitz et al. further teaches that: “While PEG’s potential for the fractionation of nucleic acids has been described more than 30 years ago, this reagent is commonly used only in the large-scale preparation of plasmid DNA. The results outlined in the present study will hopefully encourage others to employ it for the routine purification of nucleic acids, just as the authors have successfully done for years.” (p. 313, col. 2, last full paragraph). Schmitz et al. does not teach the PEG is triethylene glycol monomethyl ether (mTEG).
	With regards to the use of an amphiphilic polymer in the process for production of LNPs, SMITH teaches stabilized formulations of lipid nanoparticles (see whole document), and particularly includes an amphiphilic polymer ([0005]), such as poloxamers (Pluronic®), poloxamines (Tetronic®), polyoxyethylene glycol sorbitan alkyl esters (polysorbates) and polyvinyl pyrrolidones (PVPs)([0020]), as a lyoprotectant ([0019] & [0071]). SMITH teaches the inclusion of an amphiphilic polymer lowers the immunogenicity ([0047] & [0061]) and increases the therapeutic index ([0048]) of the resulting formulation. SMITH teaches including the amphiphilic polymer in process of making mRNA-containing lipid nanoparticles ([0062]-[0065]). SMITH teaches that: “On a macroscopic level, LNP dispersions are physically stabilized by the combination of charge interactions (i.e., Coulombic repulsion of like-charges) and by steric stabilization imparted by surface-localized hydrophilic moieties. At elevated concentrations of nanoparticles, stability of the dispersion can be derived from inter-particle interactions or nanoparticle associations with other hydrophobic interfaces in their environment. Those interactions can drive lipid reorganization, fouling, and aggregation. Steric stabilization of the LNP may be improved by increasing the concentration of surface-exposed hydrophilic polymers that can bind to the surface. Amphiphilic polymers selectively partition to hydrophobic interfaces, whereas hydrophilic polymeric regions of the amphiphilic polymers remain oriented towards the bulk aqueous solution. Without wishing to be bound by the theory, through this interaction, the amphiphilic polymer serves as a steric stabilizer that may reduce inter-molecular interactions between nanoparticles and hydrophobic interfaces, which may lead to improved stability of lipid nanoparticles for use in therapy involving nucleic acids and oligonucleotides (including mRNA, siRNA, miRNA, lncRNA, etc.).” [emphasis added]([00103]). SMITH further teaches that “It is surprisingly discovered that lipid nanoparticles containing nucleic acid are rendered more stable throughout its life cycle with the addition of an effective amount of amphiphilic polymers.” ([00111]). SMITH does not expressly teach PEG and more specifically mTEG as the amphiphilic polymer, however, BOLOTIN teaches examples of suitable examples of organic solvents that are miscible in water include alcohols such as ethanol and polyethylene glycol (100 to 4000 g/mol) including monohydroxalkyl ethers such as triethylene glycol monomethyl ether and N-vinylpyrrolidones (PVPs)([0092]), in the context of forming drug carriers (i.e. microemulsions, liposomes, and micellar and reverse micellar structures)([0039], [0085]-[0091])(instant claims 1-3, amphiphilic polymer, polyethylene glycol (PEG), and triethylene glycol monomethyl ether (mTEG), respectively).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a lipid nanoparticle composition including mRNA and a process of loading the mRNA into the lipid nanoparticles, and that excludes organic solvents alcohols such as ethanol, as suggested by LEAVITT, and further to utilize a known cationic lipid species such as cKK-E12 (ML2) and to include purified mRNA, as suggested by, ASKEW, the mRNA purified by a process that uses PEG as described by Schmitz et al., and SMITH teaches specific advantages of including an amphiphilic polymer in mRNA-LNPs (steric stabilization, lyoprotectant, etc.), and further to utilize mTEG as an obvious variant of PEG/PVP, as suggested by BOLOTIN, in order to produce the most efficient method for introduction of mRNA into preformed transfection-component vesicles (TCVs) or lipid nanoparticles, mTEG being available as a homogeneous material in contrast to PEG which is a mixture4.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce an mRNA lipid nanoparticle production process using known ingredients and method steps, as evidence by the cited prior art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 13, 15 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over LEAVITT in view of ASKEW; Schmitz et al.; SMITH and BOLOTIN as applied to claims 1-3, 7, 8, 11, 20, 22, 26-27, 32-33 and 35  above, and further in view of MANOHARAN (US 2013/0338210; published December, 2013).
Applicants Claims
	Applicant claims a process for encapsulating messenger RNA (mRNA) in lipid nanoparticles (LNPs), as discussed above.
	Applicants have elected the following species in the reply filed 10/27/2022: (a)(i) one or more cationic lipids is ML-2, (a)(ii) one or more non-cationic lipids is distearoylphosphaditylcholine (DSPC), (a)(iii) one or more PEG-modified lipids is DMG-PEG2K, and (a)(iv) a species of an amphiphilic polymer is PEG (instant claim 2) and more specifically mTEG (instant claim 3).
Claim interpretation: the “N/P” recited in instant claim 39 is being interpreted as follows: “N” is a nitrogen atom and “P” is a phosphorus atom, thus the ratio defines a nitrogen/phosphorus ratio.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LEAVITT teaches compositions and systems comprising transfection-component vesicles (TCVs) free of organic solvents and detergents and related methods, as discussed above and incorporated by reference.
	ASKEW teaches lipid nanoparticles, wherein the lipid nanoparticle comprises one or more cationic lipids such as cKK-E12 (ML2), as discussed above and incorporated herein by reference.
	Schmitz et al. teaches purification of nucleic acids by selective precipitation with polyethylene glycol 6000, as discussed above and incorporated herein by reference.
	SMITH teaches stabilized formulations of lipid nanoparticles including amphiphilic lipids for steric stabilization, among other advantages, as discussed above and incorporated herein by reference.
	BOLOTIN teaches examples of suitable examples of organic solvents including PEGs, PVPs, and mTEG, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LEAVITT is that LEAVITT does not expressly teach: (1) including trehalose in the mRNA solution (instant claim 13); (2) a N/P ratio of between 1 to 10 (instant claim 39).
	MANOHARAN teaches compositions for delivery of nucleic acids including charge lipids (see whole document). MANOHARAN teaches that “In another aspect, a storage-stable composition can include a cryoprotectant selected from sucrose, trehalose, […].” ([0057] & [0358]-[0359])(instant claim 13).
	MANOHARAN teaches that “In accordance with the invention, the lipid mixture is combined with a buffered aqueous solution that may contain the nucleic acids. […] The amount of nucleic acid in buffer can vary, but will typically be from about 0.01 mg/mL to about 200 mg/mL, more preferably from about 0.5 mg/mL to about 50 mg/mL.” ([0597])(instant claim 15: 1g per 12 L being ~0.083 mg/mL, of which 0.5 mg/mL is “greater than about”).
	MANOHARAN teaches that “The N/P ratio is the ratio of number of molar equivalent of cationic nitrogen (N) atoms present in the lipid particle to the number of molar equivalent of anionic phosphate (P) of the nucleic acid backbone. For example, the N/P ratio can be in the range of about 1 to about 50. In one example, the range is about 1 to about 20, about 1 to about 10, about 1 to about 5. […] The particles can be formulated with a nucleic acid therapeutic agent so as to attain a desired N/P ratio. The N/P ratio is the ratio of number of moles cationic nitrogen (N) atoms (i.e., charged lipids) to the number of molar equivalents of anionic phosphate (P) backbone groups of the nucleic acid. For example, the N to P ratio can be in the range of about 5: 1 to about 1:1.” ([0431]-[0432])(instant claim 39).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a lipid nanoparticle composition including mRNA and a process of loading the mRNA into the lipid nanoparticles, and that excludes organic solvents alcohols such as ethanol, as discussed above, and further to include a cryoprotectant such as trehalose, a suitable concentration of mRNA (e.g. 0.5 mg/mL), and to ensure a suitable N/P ratio in the produced lipid nanoparticles such as about 1 to about 10, as suggested by MANOHARAN, in order to produce a storage-stable product including a suitable amount of a cationic lipid.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce an mRNA lipid nanoparticle production process using known ingredients and method steps, as evidence by the cited prior art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 34 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over LEAVITT in view of ASKEW; Schmitz et al.; SMITH and BOLOTIN as applied to claims 1-3, 7, 8, 11, 20, 22, 26-27, 32-33 and 35  above, and further in view of DEROSA (US 2018/0251754 A1; published September, 2018).
Applicants Claims
	Applicant claims a process for encapsulating messenger RNA (mRNA) in lipid nanoparticles (LNPs), as discussed above.
	Applicants have elected the following species in the reply filed 10/27/2022: (a)(i) one or more cationic lipids is ML-2, (a)(ii) one or more non-cationic lipids is distearoylphosphaditylcholine (DSPC), (a)(iii) one or more PEG-modified lipids is DMG-PEG2K, and (a)(iv) a species of an amphiphilic polymer is PEG (instant claim 2) and more specifically mTEG (instant claim 3).
Claim interpretation: the “N/P” recited in instant claim 39 is being interpreted as follows: “N” is a nitrogen atom and “P” is a phosphorus atom, thus the ratio defines a nitrogen/phosphorus ratio.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LEAVITT teaches compositions and systems comprising transfection-component vesicles (TCVs) free of organic solvents and detergents and related methods, as discussed above and incorporated by reference.
	ASKEW teaches lipid nanoparticles, wherein the lipid nanoparticle comprises one or more cationic lipids such as cKK-E12 (ML2), as discussed above and incorporated herein by reference.
	Schmitz et al. teaches purification of nucleic acids by selective precipitation with polyethylene glycol 6000, as discussed above and incorporated herein by reference.
	SMITH teaches stabilized formulations of lipid nanoparticles including amphiphilic lipids for steric stabilization, among other advantages, as discussed above and incorporated herein by reference.
	BOLOTIN teaches examples of suitable examples of organic solvents including PEGs, PVPs, and mTEG, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LEAVITT is that LEAVITT does not expressly teach: (1) using a tangential flow filtration device (instant claim 34).
	DEROSA teaches methods for purification of messenger RNA (mRNA)(see whole document), including tangential flow filtration (TFF)([0003], [0046], [0058], [0061], [0178])(instant claim 34), and teaches a flow rate of 2.0 L/min (i.e. 2000 mL/min)(instant claim 46). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a lipid nanoparticle composition including mRNA and a process of loading the mRNA into the lipid nanoparticles, and that excludes organic solvents alcohols such as ethanol, as discussed above, and further to utilize a known purification technique such as tangential flow filtration (TFF) at a suitable flow rate such as 2000 mL/min, as suggested by DEROSA, in order to produce the best possible mRNA containing lipid nanoparticles.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce an mRNA lipid nanoparticle production process using known ingredients and method steps, as evidence by the cited prior art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

	Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over LEAVITT in view of ASKEW; Schmitz et al.; SMITH and BOLOTIN as applied to claims 1-3, 7, 8, 11, 20, 22, 26-27, 32-33 and 35  above, and further in view of DEROSA (US 2018/0251754 A1; published September, 2018) and PARELLA (WO 2020/041793 A1; published 27-FEB-2020).
Applicants Claims
	Applicant claims a process for encapsulating messenger RNA (mRNA) in lipid nanoparticles (LNPs), as discussed above.
	Applicants have elected the following species in the reply filed 10/27/2022: (a)(i) one or more cationic lipids is ML-2, (a)(ii) one or more non-cationic lipids is distearoylphosphaditylcholine (DSPC), (a)(iii) one or more PEG-modified lipids is DMG-PEG2K, and (a)(iv) a species of an amphiphilic polymer is PEG (instant claim 2) and more specifically mTEG (instant claim 3).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LEAVITT teaches compositions and systems comprising transfection-component vesicles (TCVs) free of organic solvents and detergents and related methods, as discussed above and incorporated by reference.
	ASKEW teaches lipid nanoparticles, wherein the lipid nanoparticle comprises one or more cationic lipids such as cKK-E12 (ML2), as discussed above and incorporated herein by reference.
	Schmitz et al. teaches purification of nucleic acids by selective precipitation with polyethylene glycol 6000, as discussed above and incorporated herein by reference.
	SMITH teaches stabilized formulations of lipid nanoparticles including amphiphilic lipids for steric stabilization, among other advantages, as discussed above and incorporated herein by reference.
	BOLOTIN teaches examples of suitable examples of organic solvents including PEGs, PVPs, and mTEG, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LEAVITT is that LEAVITT does not expressly teach: (1) using a tangential flow filtration device (instant claim 34).
	DEROSA teaches methods for purification of messenger RNA (mRNA)(see whole document), including tangential flow filtration (TFF)([0003], [0046], [0058], [0061], [0178])(instant claim 34), and teaches a flow rate of 2.0 L/min (i.e. 2000 mL/min)(instant claim 46).  DEROSA does not expressly teach a purification process free of organic solvents, however, PARELLA also teaches methods for the purification of mRNA (see whole document) and particularly teaches that: “Washing the precipitated mRNA can include use of an organic solvent such as ethanol. However, washing the precipitated mRNA can be achieved without the use organic solvent. In some embodiments, washing the precipitated mRNA can be achieved using PEG.” ([0021], [0164]). PARELLA further teaches that “In some embodiments, the step of precipitating mRNA does not comprise an organic solvent and comprises triethylene glycol (TEG) to precipitate the mRNA. In some embodiments, the step of precipitating mRNA comprises use of TEG to precipitate the mRNA.” ([0022]). And that “ In some embodiments, the step of precipitating mRNA does not comprise an organic solvent and comprises triethylene glycol monomethyl ether (MTEG) to precipitate the mRNA. In some embodiments, the step of precipitating mRNA comprises use of MTEG to precipitate the mRNA.” ([0023])(instant claims 1-3 and 51).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a lipid nanoparticle composition including mRNA and a process of loading the mRNA into the lipid nanoparticles, and that excludes organic solvents alcohols such as ethanol, as discussed above, and further to purify the mRNA in a process step of precipitating mRNA does not comprise an organic solvent and comprises triethylene glycol monomethyl ether (mTEG) to precipitate the mRNA, as suggested by DEROSA and PARELLA, in order to produce a purified mRNA for the mRNA lipid nanoparticle using a non-toxic PEG such as mTEG. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce an mRNA lipid nanoparticle production process using known ingredients and method steps, as evidence by the cited prior art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-3, 7-8, 11, 13, 15, 20, 22, 26-27, 32-35, 39, 46, 51 and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, 17, 23-24, 30, 38, 44, 50, 61, 75, 82 and 103,  of copending Application No. 17/185,587, in view of ASKEW (US 2019/0192688 A1; June, 2019); Schmitz et al. (“Purification of nucleic acids by selective precipitation with polyethylene glycol 6000,” 2006; ELSEVIER; Analytical Biochemistry, Vol. 354, pp. 311-313); SMITH (WO 2017/218704 A1; published December, 2017); BOLOTIN (US 2008/0015263; published January, 2008); MANOHARAN (US 2013/0338210; published December, 2013); DEROSA (US 2018/0251754 A1; published September, 2018) and PARELLA (WO 2020/041793 A1; published 27-FEB-2020).
	Instant claim 1 is discussed above.
	Copending ‘587 claim 1 recites a process of encapsulating messenger RNA (mRNA) in preformed empty lipid nanoparticles (LPNs), wherein the lipid component of the LPNs comprises a cationic lipid, a non-cationic lipid, a PEG-modified lipid, and optionally cholesterol and said process comprising the following steps: adding a first volume of a solution comprising mRNA to a suspension comprising the preformed empty LNPs such that a mixture comprising LNPs encapsulating the mRNA is formed; adding one or more additional volumes of the solution comprising mRNA to the mixture obtained in the preceding step until the desired molar ratio of the cationic lipid to mRNA is achieved. 
	The difference between the instantly rejected claims and the claims of copending ‘587 is that the claim of copending ‘587 do not expressly claim (1) including an amphiphilic polymer such as PEG in the step of  mixing an mRNA solution and a lipid solution; or (2) the cationic species ML-2.
            LEAVITT teaches compositions and systems comprising transfection-component vesicles (TCVs) free of organic solvents and detergents and related methods, as discussed above and incorporated by reference.
	ASKEW teaches lipid nanoparticles, wherein the lipid nanoparticle comprises one or more cationic lipids such as cKK-E12 (ML2), as discussed above and incorporated herein by reference.
	Schmitz et al. teaches purification of nucleic acids by selective precipitation with polyethylene glycol 6000, as discussed above and incorporated herein by reference.
	SMITH teaches stabilized formulations of lipid nanoparticles including amphiphilic lipids for steric stabilization, among other advantages, as discussed above and incorporated herein by reference.
	BOLOTIN teaches examples of suitable examples of organic solvents including PEGs, PVPs, and mTEG, as discussed above and incorporated herein by reference.
	MANOHARAN teaches compositions for delivery of nucleic acids including charge lipids, as discussed above and incorporated herein by reference.
	DEROSA teaches methods for purification of messenger RNA (mRNA, including tangential flow filtration (TFF), as discussed above and incorporated herein by reference.
	PARELLA also teaches methods for the purification of mRNA without the use of ethanol, as discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘587 because the claims are directed at a process for encapsulating mRNA in lipid nanoparticles consistent with the rejected claim, and the instantly claimed variations are considered prima facie obvious over the cited prior art. The skilled artisan would have been motivated to modify the claims of copending ‘587 and produce the instantly rejected claim because the instant claims include variations that would have been expected to confer advantages to the LNPs of ‘587 such as stearic stabilization by used of an amphiphilic polymer. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the instantly claimed variations are  known within the context of the art pertaining to nucleic-acid-containing-LNP’s.
This is a provisional obviousness-type double patenting rejection.
	Claims 1-3, 7-8, 11, 13, 15, 20, 22, 26-27, 32-35, 39, 46, 51 and 53 of this application is patentably indistinct from claims of Application No. 17/185,587. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Citation of Pertinent Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (“Polyethylene glycol and solutions of polyethylene glycol as green reaction media,” 2005; RSC; Green Chemistry, Vol. 7, pp. 64-82) is cited as teaching PEGs as green solvents (see whole document); Mozafari et al. (“Preparation of liposomal gene therapy vectors by a scalable method without using volatile solvents or detergents,” 2007, ELSEVIER; Journal of Biotechnology, Vol. 129, pp. 604-613) is cited as teaching production of liposomes for nucleic acid delivery without using organic solvents (see whole document).
Conclusion
	Claims 1-3, 7-8, 11, 13, 15, 20, 22, 26-27, 32-35, 39, 46 and 51 are pending and have been examined on the merits.
	Claims 1-3, 7-8, 11, 13, 15, 20, 22, 26-27, 32-35, 39, 46 and 51 are rejected under 35 U.S.C. 112(a); Claims 1-3, 7-8, 11, 13, 15, 20, 22, 26-27, 32-35, 39, 46 and 51 are rejected under 35 U.S.C. 112(b); Claims 1-3, 7-8, 11, 13, 15, 20, 22, 26-27, 32-35, 39, 46 and 51 are rejected under 35 U.S.C. 103; and Claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/185,587. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                                /TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hirko et al.; “Cationic Lipid Vectors for Plasmid DNA Delivery,” 2003; Betham Sci. Pubs.; Current Medicinal Chemistry, Vol. 10, pp. 1185-1193.
        2 Kauffman et al.; “Optimization of Lipid Nanoparticle Formulations for mRNA Delivery in Vivo with Fractional Factorial and Definitive Screening Designs,” 2015; ACS; NanoLetters, Vol. 15, pp. 7300-7306.
        3 Asokan et al.; “Cytosolic delivery of macromolecules II. Mechanistic studies with pH-sensitive morpholine lipids,” 2003; ELSEVIER; Biochimica et Biophysica Acta, Vol. 1611, pp. 151-160.
        4 King et al.; “Monoclonal Antibody Conjugates of Doxorubicin Prepared with Branched Peptide Linkers: Inhibition of Aggregation by Methoxytriethylene glycol chains,” 2002, ACS: Journal of Medicinal Chemistry, Vol. 45, pp. 4336-4343; see p. 438, col. 1, lines 1-5.